1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   QUENTON DIMITRIS,                               )   Case No.: 1:19-cv-00460-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER TO SHOW CAUSE WHY ACTION
13          v.                                           SHOULD NOT BE DISMISSED FOR FAILURE
                                                     )   TO COMPLY WITH A COURT ORDER AND FOR
14                                                   )   FAILURE TO STATE A COGNIZABLE CLAIM
     J. PAIR,
                                                     )   FOR RELIEF
15                  Defendant.                       )
                                                     )   [ECF No. 6]
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Quenton Dimitris is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          On April 15, 2019, the Court found that Plaintiff’s complaint failed to state a cognizable claim
21   for relief and granted Plaintiff thirty days to file an amended complaint addressing the deficiencies
22   identified by the Court. (ECF No. 6.) More than thirty days have passed, and Plaintiff has not
23   complied with or otherwise responded to the order.
24   ///
25   ///
26   ///
27   ///
28   ///
                                                         1
1             Accordingly, it is HEREBY ORDERED that within fourteen (14) days from the date of

2    service of this order, Plaintiff shall show cause in writing why the action should not be dismissed.

3    Plaintiff is warned that the failure to comply with this order will result in a recommendation to a

4    district judge that the action be dismissed for failure to comply with a court order and failure to state a

5    cognizable claim for relief.

6
7    IT IS SO ORDERED.
8    Dated:     May 28, 2019
9                                                        UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
